


110 HR 6259 IH: To require the Commissioner of Social Security to revise

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6259
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require the Commissioner of Social Security to revise
		  the medical criteria for evaluating disability in a person diagnosed with
		  Huntington’s Disease and to waive the 24-month waiting period for Medicare
		  eligibility for individuals disabled by Huntington’s Disease.
	
	
		1.Short titleThis Act may be cited as the
			 Huntington’s Disease
			 Parity Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Huntington’s
			 Disease is a progressive degenerative neurological disease that causes total
			 physical and mental deterioration over a 12 to 15 year period. It affects
			 30,000 patients and 200,000 individuals are genetically at risk
			 in the United States.
			(2)Huntington’s
			 Disease has a triad of clinical features, including motor abnormalities,
			 dementia, and disorders of mood and perception. While movement disorders are
			 most commonly associated with Huntington’s Disease, early symptoms are often
			 emotional and psychiatric. This may include personality changes, irritability,
			 mood swings, depression, obsessive-compulsive behavior, inability to
			 concentrate, and decreased motivation.
			(3)Because of its incapacitating nature,
			 people with Huntington’s disease, including those in the early stages of the
			 disease, are unable to retain employment. As a result, many people with
			 Huntington’s Disease rely solely on Social Security Disability Income.
			(4)Despite
			 significant advances in medicine and greater understanding of disability, the
			 Social Security Administration has not comprehensively revised its rules for
			 the medical evaluation of neurological disabilities since 1985.
			(5)Because people
			 with Huntington’s Disease are frequently not employed, many families have lost
			 their employer-provided health insurance benefits. As a result, many people
			 with Huntington’s Disease do not receive necessary treatment during the early
			 stages of the disease.
			(6)In 2000, the
			 Centers for Medicaid & Medicare Services waived the 24-month waiting period
			 requirement for people disabled by ALS (amyotropic lateral sclerosis), a
			 degenerative neurological condition similar to Huntington’s Disease.
			3.Revision of the
			 medical criteria for evaluating disability caused by adult-onset Huntington’s
			 DiseaseThe Commissioner of
			 Social Security shall revise the regulations prescribed by the Commissioner set
			 forth as Appendix 1 to subpart P of part 404 of title 20 of the Code of Federal
			 Regulations (relating to the listing of impairments, published by the Social
			 Security Administration as Disability Evaluation Under Social
			 Security, and commonly referred to as the Blue Book), as
			 follows:
			(1)The Commissioner shall insert after 11.00G
			 the following:
				
					H.
				Huntington’s Disease.  Huntington’s Disease is an inherited
				neuropsychiatric disorder that is progressive and terminates in death of the
				affected person. Recovery or remission never occurs. Treatment is ineffective
				in terms of halting or slowing the progression of the disease. The usual age of
				adult onset is between the ages of 30 and 50, although the age of adult onset
				may be younger or older. Incapacitation occurs relatively early in the course
				of this debilitating illness with progression to total disability and
				dependency for all activities of daily living. There are three characteristic
				clinical features: (1) loss of ability to control bodily movements; (2) loss of
				ability to think and act quickly, to learn new material and to remember, and
				(3) apathy, personality changes, irritability, mood swings, depression,
				anxiety, inability to concentrate, decreased motivation, obsessive-compulsive
				disorder, and severe depression. Individuals with Huntingon’s Disease also
				exhibit poor social judgment and may be irritable and aggressive. Inability to
				work is due to a combination of cognitive disturbance, behavioral or mood
				changes, poor coordination of voluntary movements, and the presence of
				involuntary movements. Individuals with Huntingon’s Disease, even in the
				relatively early stages, have particular difficulty with decision-making,
				multi-tasking, and performing under time pressure or with the stress of
				interpersonal interactions. The course of the disease varies among individuals
				and families. The cognitive and behavioral problems may become debilitating
				before disorganization of motor functions. For other individuals, the motor
				dysfunction may appear
				first..
			(2)The Commissioner
			 shall insert after 11.14 the following:
				
					11.15
				Huntington’s Disease. With:A. disorganization
				of motor function as described in 11.04B; or
					B. chronic brain syndrome. Evaluate under 12.02,
				12.04, and
				12.06.
					.
			(3)The Commissioner shall remove the reference
			 in 11.17 to Huntington’s Chorea.
			4.Revision of the
			 medical criteria for evaluating disability caused by juvenile Huntington’s
			 DiseaseThe Commissioner of
			 Social Security shall revise further the regulations described in section 3 as
			 follows:
			(1)The Commissioner shall insert after 111.00E
			 the following:
				
					F.
				Juvenile Huntington’s Disease. While there is no symptom or
				group of symptoms that are absolutely required for the diagnosis of juvenile
				Huntington’s Disease, most affected children offer several of the following
				features at the time that the diagnosis is made: motor dysfunction,
				characterized by rigidity and dystonia, seizures, declining cognitive function,
				behavioral or psychiatric problems such as depression, aggressiveness and
				impulsiveness, irritability, mood swings, and obsessions. Huntington’s Disease
				is a hereditary disorder and individuals with very early onset of Huntington’s
				Disease are far more likely to have an affected father than an affected mother..
			(2)The Commissioner
			 shall insert after 111.09 the following:
				
					111.10.
				Junvenile Huntington’s Disease. With:A. Motor dysfunction. Evaluate under 111.06; or
					B. Behavioral or psychiatric problems. Evaluate under
				112.02, 112.06, and
				112.08.
					.
			5.Elimination of
			 24-month medicare disability waiting period in cases of individuals with
			 disabling Huntington’s disease
			(a)In
			 GeneralSection 226(h) of the Social Security Act (42 U.S.C.
			 426(h)) is amended, in the matter preceding paragraph (1), by inserting
			 or Huntington’s Disease after amyotrophic lateral
			 sclerosis (ALS).
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to benefits
			 under title XVIII of the Social Security Act with respect to items and services
			 furnished in months beginning after the date of the enactment of this
			 Act.
			
